UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )                Criminal No. 81-0306 (PLF)
                                    )
JOHN W. HINCKLEY, JR.               )
                                    )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               Beginning on November 30, 2011, the Court commenced an evidentiary hearing

with respect to St. Elizabeths Hospital’s petition to expand privileges for the patient, John W.

Hinckley, Jr., to include two periods of seventeen days away from the Hospital at his mother’s

home and community in Virginia, followed (if successful) by six periods of twenty-four days

away from the Hospital in the area, followed thereafter (if successful, and upon an assessment by

Mr. Hinckley’s treatment providers) by conditional release from the Hospital to reside on

convalescent leave with his mother, with psychiatric and therapeutic services to be provided by

professionals in the area of her home, rather than by St. Elizabeths Hospital. An important

component of the Hospital’s proposal for these expanded privileges was Mr. Hinckley’s

anticipated participation several days a week in therapeutic group activities at Colonial

Behavioral Health, People’s Place. For a variety of reasons, the hearing lasted longer than

originally planned — a total of thirteen days — and, because of the various schedules of counsel

and witnesses, it continued intermittently until its conclusion on February 9, 2012.
               On August 8, 2012, the Hospital notified the Court in writing that Colonial

Behavioral Health, People’s Place, “has expressed their desire to withdraw their participation in

Mr. Hinckley’s future treatment.” The Hospital advised the Court that it was investigating “other

therapeutic options for Mr. Hinckley’s care in the community,” and promised to inform the Court

of its “proposed plan for alternative therapeutic activities in the coming days.” No such proposed

plan has been submitted.

               On August 17, 2012, the United States filed a motion to deny expansion of

Mr. Hinckley’s conditional release privileges. It stated that a “core feature” of the Hospital’s

release plan was the patient’s participation in social groups operated by Colonial Behavioral

Health and that this “central component” of the Hospital’s recommendation for conditional

release is no longer applicable. The government stated, correctly, that both government experts,

as well as the Hospital and Mr. Hinckley’s expert, had relied on Colonial Behavioral Health’s

involvement in Mr. Hinckley’s treatment when forming their opinions with respect to an

expansion of his conditional release. The government further suggested that the Hospital will

now need to “begin anew” to develop a new plan to support the expansion of Mr. Hinckley’s

current conditional release privileges. It stated that if and when such a new plan is developed and

submitted to the Court, the government would need time for its experts to evaluate the plan and

to be heard in a further conditional release hearing. No response has been filed to the

government’s motion either by Mr. Hinckley, through his lawyers, or by the Hospital, and the

Court granted an unopposed motion to extend the time for the filing of such responses until

October 30, 2012.




                                                 2
               In the meantime, long-time counsel for Mr. Hinckley, Barry W. Levine, and his

colleagues from the firm of Dickstein Shapiro LLP, have filed a motion seeking to withdraw as

counsel. They note that the hearings and proceedings in this matter have been extremely

expensive for the Hinckley family, even at the reduced rates that counsel has charged the family.

Counsel states that there are significant outstanding legal bills in arrears and that the family has

advised counsel that it will not provide future funding for attorneys’ fees and expenses or related

experts in this matter. Therefore, Dickstein and its lawyers seek to withdraw as counsel for

Mr. Hinckley and state that Mr. Hinckley (and presumably his family members) has been advised

of his options with respect to obtaining new counsel. Finally, Dickstein’s motion states that

counsel’s withdrawal “will not unduly delay the case or materially prejudice Mr. Hinckley.”

               The Court concludes that to grant counsel’s motion to withdraw at the present

time would unfairly prejudice Mr. Hinckley and would not be in the interests of justice. See

Local Civil Rule 83.6(d) and Local Criminal Rule 44.5(d). Counsel for Mr. Hinckley, counsel

for the government, and counsel for the Hospital have all devoted a substantial amount of time

and effort to litigating the Hospital’s pending petition for an expansion of Mr. Hinckley’s

conditional release privileges, a proposal in which Mr. Hinckley has joined. They are most

familiar with the filings in this matter, including the voluminous expert reports, with the other

relevant documents, and with the extensive testimony to date. Until the Court resolves the

pending petition, it would be prejudicial to Mr. Hinckley to permit counsel to withdraw, and it

would not be in the interests of justice to do so.

               At this point, the ball is in the Hospital’s court. It can either withdraw its pending

proposal and submit an entirely new plan, in which case the Court would consider a request from


                                                     3
Dickstein to withdraw and begin to consider the entirely new plan with new counsel representing

Mr. Hinckley. Alternatively, the Hospital could proceed with its original petition but modify it to

provide an alternative or alternatives to Colonial Behavioral Health, People’s Place, in which

case supplemental filings, including supplemental expert reports, would be required. A brief

supplemental evidentiary hearing might also be necessary. Should the Hospital choose the

second course, the United States could either withdraw its motion to deny expansion of

privileges or seek a ruling on the motion in advance of any evidentiary hearing. In either case,

the pending proceeding is still open, and it would prejudice Mr. Hinckley to permit counsel to

withdraw until this proceeding is concluded.

               Regardless of which route it chooses, the Hospital is admonished that it must

provide much more detail about the provider or providers in Virginia who will stand in the shoes

of Colonial Behavioral Health, People’s Place, and many more specifics about what these

providers’ roles will be and what services they will provide. Exchanges of letters and/or written

commitments or agreements and/or affidavits are recommended. The Hospital is now on notice

that the lack of specificity it provided about Colonial Behavioral Health, People’s Place, earlier

in these proceedings was a significant concern to the United States and its experts, as well as to

the Court. In view of the foregoing, it is hereby

               ORDERED that the motion to withdraw as counsel [Docket No. 388] is DENIED

without prejudice; and it is




                                                    4
               FURTHER ORDERED that St. Elizabeths Hospital, on or before October 19,

2012, shall notify the Court, counsel for Mr. Hinckley, and the United States in writing of how it

intends to proceed in this matter. If the Hospital intends to proceed with its pending petition, it

should suggest a date by which modifications to that proposal will be submitted to the Court. If

the Hospital intends to submit a new proposal, it should withdraw its pending petition and

suggest a date by which its new petition will be submitted.

               SO ORDERED.


                                              /s/______________________________
                                              PAUL L. FRIEDMAN
DATE: September 19, 2012                      United States District Judge




                                                  5